STEAGALL, Justice.
Defendant, Marshall L. Campbell, appeals from a judgment rendered in favor of the plaintiff, Mobile Press Register, Inc., on a complaint for $55,939.85 due by open account.
*8Campbell was president of two incorporated furniture stores, Scott’s Furniture Company and Alabama Furniture and Appliance, Inc. Advertising for the two furniture stores was placed with the plaintiff in the name of “The Home Company.” The Home Company was apparently set up to allow the incorporated furniture stores to consolidate billing and thereby receive a better rate on advertising. The Home Company was not incorporated. There was testimony that, while located in the same building as Scott’s Furniture Company, The Home Company maintained a separate entrance with “Home Company” inscribed on the door and maintained a telephone listing and line that was answered “The Home Office” or “The Home Company.” The retail advertiser’s contract between Mobile Press Register and The Home Company was signed by Campbell as president.'
Mobile Press Register filed suit on November 24, 1986, against Campbell, d/b/a/ The Home Company, claiming a sum of money due by open account and supported by a verified statement of account. The amount owed was not in dispute. On March 29, 1988, after hearing oral testimony, the court rendered a judgment in favor of Mobile Press Register and against Campbell for the sum of $55,939.85. From the denial of his motion to reconsider or for a new trial, Campbell appeals.
On appeal, Campbell argues that the evidence presented fails to sustain Mobile Press Register’s burden of proof because, he argues, the advertising was provided for the two separate corporations and that the trial court erred in failing to grant his motion to reconsider.
We disagree. The record contains ample evidence to support the trial court’s judgment holding Campbell personally liable for the debts incurred on behalf of The Home Company in placing advertisements for Scott’s Furniture Company and Alabama Furniture and Appliance.
“In the absence of specific findings of fact by the trial court, this Court will assume that the trial court made those findings necessary to support its judgment, unless such findings would be clearly erroneous and against the great weight and preponderance of the evidence.”
Thomas v. Davis, 410 So.2d 889, 891 (Ala.1982) (citations omitted).
The judgment of the trial court in favor of Mobile Press Register in the amount of $55,939.85 is due to be affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, ALMON and ADAMS, JJ., concur.